Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,419,922. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al hereafter Xiao (US pat. App. Pub. 20130170643) and in view of Muhanna et al hereafter Muhanna (US pat. App. Pub. 20180013568).   
5.	As per claims 1, 10, and 16, Xiao discloses a method, an equipment and a non-transitory medium comprising: determining, by a user equipment (UE), that a subscriber identity module (SIM) is a legacy SIM that stores an international mobile subscriber identity (IMSI); retrieving, by the UE, the IMSI from the legacy SIM; generating, by the UE, a Subscription Concealed Identifier (SUCI) at least in part by encrypting the IMSI with a network public key stored in memory of the UE; and transmitting, by the UE, the SUCI to a telecommunication network (paragraphs: 11-17, 43-47, 80-81, wherein it emphasizes that ciphering the IMSI which is retrieves from the SIM and transfers it to the wireless network). Although, Xiao discusses about ciphering the IMSI with the network public key and thus it teaches generates the subscription concealed identifier. He does not specifically mentions Subscription Concealed Identifier (SUCI). However, in the same field of endeavor Muhanna discloses generating Subscription Concealed Identifier (SUCI) by encrypting the IMSI (paragraphs: 12, 69-70, 73-74, and 172).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Muhanna’s teachings of generating Subscription Concealed Identifier (SUCI) by encrypting the IMSI with the teachings of Xiao, for the purpose of effectively protecting the IMSI from the attack of malicious intruders.  
6.	As per claim 2, Xiao discloses the method, wherein the UE is compatible with fifth generation (5G) wireless access technologies (paragraphs: 15, 48, 74). 

8.	As per claim 4, Xiao discloses the method, wherein the legacy SIM is a fourth generation (4G)/Long Term Evolution (LTE) SIM (paragraphs: 11, 50, 67). 
9.	As per claim 5, Xiao discloses the method, wherein the encrypting is based on elliptic curve cryptography (paragraphs: 9, 49). 
10.	As per claim 6, Xiao discloses the method, further comprising retrieving, by the UE, the network public key from a manufacturer configuration of the memory (paragraphs: 46, 58, 81). 
11.	As per claim 7, Xiao discloses the method comprising retrieving, by the UE, the network public key from a configuration of the memory based on a software update received from the telecommunication network (paragraphs: 44, 52, 60). 
12.	As per claim 8, Xiao discloses the method, wherein the network public key corresponds to a network private key held by the telecommunication network, the network public key and the network private key being part of an asymmetric cryptographic key pair (paragraphs: 13, 47, 76). 
13.	As per claim 9, Xiao discloses the method, wherein the UE determines that the SIM is a legacy SIM based on a presence of the IMSI on the SIM and an absence of the network public key on the SIM (paragraphs: 88, 90, 97). 
14.	 Claims 11-15 and 17-20 are listed all the same elements of claim 2-9. Therefore, the supporting rationales of the rejection to claims 2-9 apply equally as well to claims 11-15 and 17-20.
Citation of References
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Merrien (US pat. app. Pub. 20120190354): discusses retrieving an IMSI from a legacy network SIM and transmitting it to the telecommunication network.  
Maharaj (US pat. App. Pub. 20140148162): elaborates that retrieve the IMSI and send it to the network.  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436